Citation Nr: 0303980	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in the 30 percent rating for a 
service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision that granted an increased 
rating, from 10 percent to 30 percent, for the veteran's 
service-connected anxiety disorder.  The veteran appeals for 
a higher rating.  He requested a hearing but subsequently 
withdrew his request.  While the case has been at the Board, 
the Board developed additional evidence; upon completion of 
this development, the Board notified the veteran and afforded 
him an opportunity to respond.


FINDINGS OF FACT

The veteran's service-connected anxiety disorder is 
manifested by some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent for an anxiety disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1956 to 
November 1957.  

In January 1958, the RO granted service connection and a 30 
percent rating for heart disease.  In November 1963, the RO 
granted secondary service connection for an anxiety disorder, 
as being due to the heart disease, and a 10 percent rating 
was assigned for the anxiety disorder.  In December 1998, the 
veteran had heart valve replacement, and in April 1999, the 
RO increased the rating for the heart disease to 100 percent 
(that total rating has since been found to be permanent).

An April 1999 report from a private psychiatrist, Dr. Hoyos, 
notes he had been treating the veteran since 1998.  Various 
physical problems including heart disease was noted.  The 
veteran complained of insomnia and anxiety with depression.  
On mental status examination, the veteran had a kept 
appearance and casual attire.  He presented with depressed 
affect and anxious mood.  He was oriented to person, place, 
and time.  Remote memory was conserved, but not detailed.  He 
had memory lapses and blocking, especially of present events.  
There was some deficiency of memory recall.  Speech was 
logical and coherent, but he blocked occasionally.  Thought 
content referred to isolation.  He had abandoned the study of 
law in December 1998 due to heart surgery and had been unable 
to return to work due to memory and concentration problems.  
He did not have energy and was frequently depressed.  There 
were no phobias, obsessions, compulsions; there were no 
suicidal, homicidal, hallucinatory, delusional, or psychotic 
processes.  Concentration and insight were poor; judgment was 
conserved.  The diagnoses were generalized anxiety disorder 
and dysthymic disorder, and the psychiatrist provided a score 
of 50 on the Global Assessment of Functioning (GAF) scale.  
The psychiatrist concluded that the veteran was seriously 
disabled from the mental-emotional point of view after 
undergoing heart surgery.

In a May 1999 decisioin, the RO increased the rating for the 
anxiety disorder to 30 percent.  

VA medical records in recent years show the veteran has 
received periodic treatment for various ailments including 
his psychiatric disorder.  There have been various diagnoses, 
but generally the diagnosis for the nervous condition has 
been an anxiety disorder.  The records show that in November 
1998 he complained of insomnia and depression; he was taking 
psychotopic medication; and he a private psychiatrist as 
well.  In March 1999, his insomnia and depression were 
stable.  In April 1999, he presented with depressed mood, and 
appropriate affect; he was coherent, logical, and relevant.  
He was not suicidal or homicidal, and he did not have any 
perceptual disturbances at present.  Judgment was fair, but 
insight was superficial.  On screening in May 1999, he 
complained of anxiety and depression with insomnia.  
According to a September 1999 VA progress note, he was 
usually isolated, lying in bed with general malaise; at times 
he also heard a voice.  He complained of insomnia in February 
2000.  In April 2000, he reported hearing voices.  He stated 
in June 2000 that things were feeling better.  On treatment 
in January 2001, he was described as being alert, coherent, 
relevant, and logical; he was able to sleep, and he had no 
suicidal or homicidal thoughts.  He had no delusions, but he 
did not trust people.  There was no memory deficit.  His wife 
described him in March 2001 as being almost always isolated, 
without energy; the veteran stated that he was more reluctant 
to go out after being involved in a carjacking.  In late 
April 2001, he sought treatment due to recent onset of sudden 
behavioral changes.  He was hospitalized in April and May 
2001 for physical problems, although a generalized anxiety 
disorder was also noted.  He had episodes of decreased energy 
in September 2001.  On treatment in December 2001, he had 
fair attention and concentration; insight was poor to 
superficial.  

The veteran underwent a VA mental examination in October 
2002.  It was noted he had heart valve surgery in 1998 and 
that since that year he also had increased psychiatric 
treatment.  He was no longer working, and had earlier work 
experience as a lawyer and auditor.  He lived with his wife.  
The veteran complained of feeling scared and anxious due to 
his medical problems; this interfered with his sleep.  On 
objective examination, he was adequately dressed and groomed; 
he was alert and aware of the interview and in contact with 
reality.  Answers were coherent, relevant, and logical.  He 
was not delusional, hallucinating, suicidal, or homicidal.  
Main complaints were related to anxiety regarding his medical 
problems, particularly his heart condition.  He reported he 
awoke frequently an night.  Sleep studies were being 
considered to evaluate the possibility of sleep apnea.  
Affect was adequate, but mood was anxious and depressed.  He 
was well oriented.  Memory and intellectual functioning were 
both preserved.  Judgment was adequate; insight was fair.  
The diagnosis was anxiety disorder with depression, and a GAF 
score of 65 was assigned.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, and the statement of the case, the VA has informed 
the veteran of the evidence necessary to substantiate his 
claim for an increase in a 30 percent rating for his anxiety 
disorder.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent medical records and a VA examination have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A mental disorder, including an anxiety disorder, will be 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

The veteran receives regular VA and private psychiatric 
treatment, including medication, for his anxiety disorder.  
He has symptoms that include anxiety, depression, and sleep 
disturbances.  He has tended to isolate himself more, and 
there has been some impairment in memory functions, 
concentration, and insight.  However, he maintains an 
appropriate affect, is coherent, logical, and relevant, and 
fair judgment. 

A private psychiatrist assessed the veteran in 1999 as being 
seriously disabled from the psychiatric condition and 
assigned a GAF score of 50.  The recent VA examination in 
2002 assessed a somewhat better GAF score of 65.  The various 
GAF scores have been considered, although they are not 
determinative of the percentage rating to be assigned.

Clearly, the veteran's major disability is his service-
connected heart disorder, which is rated 100 percent.  
However, the evidence also suggests some recent worsening in 
the service-connected anxiety disorder as well.  In the 
judgment of the Board, the evidence as a whole shows that the 
anxiety disorder is now manifested by some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms, as required for a higher rating of 
50 percent under Code 9400.  The criteria for an even higher 
rating of 70 percent are not shown.

In sum, the Board grants an increased rating, to 50 percent, 
for the anxiety disorder.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in making this 
decision.


ORDER

An increased rating, to 50 percent, for an anxiety disorder 
is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

